United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.D., Appellant
and
GENERAL SERVICES ADMINISTRATION,
Auburn, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1860
Issued: January 14, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 23, 2008 appellant filed a timely appeal from a May 12, 2008 merit decision of
the Office of Workers’ Compensation Programs denying his traumatic injury claim. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an injury on February 6, 2008 in the
performance of duty.
FACTUAL HISTORY
On March 27, 2008 appellant, then 43 years old working in contracting, filed a traumatic
injury claim alleging that on February 6, 2008 he sustained high blood pressure and became
clammy and pale due to factors of his federal employment. He indicated on the claim form that
he was not injured. Appellant stopped work on February 6, 2008 and returned to work on
February 11, 2008. His supervisor disputed that he was injured in the performance of duty. The
supervisor stated that appellant was sitting at his desk when he complained of high blood

pressure. Appellant was pale and clammy. A coworker helped appellant to the ground. In a
witness statement on the claim form, Sally B. Kawakamp related:
“[Appellant] made a comment that he did not feel right. He became very pale,
appeared to have problems breathing and had his hand to his chest. At this point I
went over to him and had him lay down on the floor. I checked his pulse (which
appeared to be fast and uneven) and his skin was clammy to the touch.”
She telephoned for an ambulance.
Appellant received treatment at a hospital on February 6, 2008 for chest pain, a sudden
hot flash and the near loss of consciousness. On admission, he complained of chest tightness
while doing computer work with shortness of breath and sweaty palms. Appellant felt nervous.
A physician diagnosed near syncope, hypertension, stress and anxiety.
By letter dated April 4, 2008, the Office requested additional factual and medical
information, including a detailed medical report addressing the relationship between any
diagnosed condition and his claimed work injury. In an April 10, 2008 response, appellant
related that he had no previous treatment for stress, anxiety or a heart condition. He stated that
he was not injured, on the claim form, because his injury was internal. Appellant stated:
“However, the claim is for the ‘injury’ which occurred to the normal functioning
of my blood pressure, which spiked causing chest pain, tightness [etcetera] (as
shown in the medical paperwork). This certainly did not happen due to too much
vacation. This happened due to work stress. The spiking of the blood pressure is
the injury.”
Appellant resubmitted the hospital reports.
By decision dated May 12, 2008, the Office denied appellant’s claim on the grounds that
he had not substantiated his allegation of work stress and had not established that he sustained an
injury due to stress.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act; that the claim
was filed within the applicable time limitation; that an injury was sustained while in the
performance of duty as alleged; and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.2 These are the essential

1

5 U.S.C. §§ 8101-8193.

2

Anthony P. Silva, 55 ECAB 179 (2003).

2

elements of each and every compensation claim regardless of whether the claim is predicated on
a traumatic injury or an occupational disease.3
To determine whether an employee sustained a traumatic injury in the performance of
duty, the Office must determine whether “fact of injury” is established. First, an employee has
the burden of demonstrating the occurrence of an injury at the time, place and in the manner
alleged, by a preponderance of the reliable, probative and substantial evidence.4 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish a causal relationship between the employment incident and the alleged disability and/or
condition for which compensation is claimed.5 An employee may establish that the employment
incident occurred as alleged, but fail to show that his or her disability and/or condition relates to
the employment incident.6
ANALYSIS
Appellant filed a claim alleging that he sustained high blood pressure and became pale
and clammy while at work on February 6, 2008. A coworker confirmed that he complained of
high blood pressure and that his skin was clammy and pale. Appellant generally attributed his
condition on February 6, 2008 to work stress. He submitted records from his treatment at a
hospital on that date for near syncope, hypertension, stress and anxiety. The medical evidence
submitted does not address whether appellant’s condition on February 6, 2008 resulted from any
employment factors, including work stress. Consequently, he has not established a prima facie
element of his claim that he experienced a traumatic injury on February 6, 2008. The mere fact
that a condition manifests itself during a period of employment does not raise an inference that
there is a causal relationship between the two.7 As appellant has not submitted any medical
evidence supporting that he sustained a condition on February 6, 2006 due to his employment, he
has not met his burden of proof.8
On appeal, appellant compared his increase in blood pressure to an employee who tripped
and fell at work. He further described his work stress. As discussed, however, appellant must
submit some medical evidence supporting his claim that his federal employment caused or

3

See Ellen L. Noble, 55 ECAB 530 (2004).

4

Delphyne L. Glover, 51 ECAB 146 (1999).

5

Gary J. Watling, 52 ECAB 278 (2001); Shirley A. Temple, 48 ECAB 404, 407 (1997).

6

Id.

7

E.A., 58 ECAB ___ (Docket No. 07-1145, issued September 7, 2007); D.E., 58 ECAB ___ (Docket No. 07-27,
issued April 6, 2007); A.D., 58 ECAB ___ (Docket No. 06-1183, issued November 14, 2006).
8

If appellant submitted medical evidence sufficient for a prima facie case, the Office should further develop the
factual evidence to determine whether he has established any compensable work factors supporting a claim for a
stress-related medical condition.

3

aggravated a stress-related condition. His belief that the condition was caused or aggravated by
employment factors or incidents is sufficient to establish causal relationship.9
CONCLUSION
The Board finds that appellant has not established that he sustained an injury on
February 6, 2008 in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 12, 2008 is affirmed.
Issued: January 14, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

See A.D., supra note 7; D.E., supra note 7.

4

